Citation Nr: 0826042	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-22 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD) with major 
depressive disorder (MDD). 

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, wherein the RO granted service 
connection for post-traumatic stress disorder and major 
depressive disorder, including alcohol and cannabis abuse in 
early remission (also claimed as anxiety); an initial 50 
percent evaluation was assigned, effective June 4, 2003.  By 
that same rating action, the RO also denied entitlement to 
TDIU.  The veteran timely appealed the RO's August 2005 
rating action to the Board. 

In August 2006, the veteran testified before a Decision 
Review Officer (DRO) at the Manchester, New Hampshire RO.  A 
copy of the hearing transcript has been associated with the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the evidence of record, the Board 
finds that additional substantive development is necessary 
prior to appellate review of the instant claims.  

Initially, the Board observes that during an August 2006 
hearing at the Manchester, New Hampshire RO, the veteran 
testified that the symptomatology associated with his 
service-connected PTSD with MDD was more commensurate with a 
70 percent rating, as opposed to the currently assigned 50 
percent evaluation.  To this end, the veteran testified that 
although he was enrolled in college through VA's vocational 
rehabilitation program and had aspirations of teaching 
English as a second language upon graduation, he was doubtful 
that he would retain employment, if procured, as a result of 
his PTSD symptoms.  (Transcript (T.) at pages. (pgs.) 4, 5).  

Here, the veteran was last examined by VA in August 2005, 
when he was seen for the purposes of establishing service 
connection for his service-connected PTSD and MDD.  At that 
time, a mental status of the veteran was positive for slow 
speech and a flattened affect.  A Global Assessment of 
Functioning Score of 50 was assigned due to the veteran's 
inability to keep a job as a result of his suicidal ideation.  
Overall, the August 2005 VA examiner concluded that the 
veteran's PTSD symptom interfered with is ability to find and 
keep employment, as well as his social functioning.  Despite 
the foregoing, VA outpatient reports, dated from March to 
October 2006, as well as VA vocational rehabilitation 
records, dated from January 2006 to January 2008, reflect 
that the veteran's PTSD had improved.  In this regard, these 
reports contain notations that the PTSD was "chronic but 
stable."  GAF scores ranging from 58 to 65, as opposed to 
50, were entered.  These reports also reflect the veteran was 
successfully pursing an English degree at a local university 
and was scheduled to graduate in 2010.  

As the veteran's PTSD with MDD appears to have improved since 
he was last examined by VA in August 2005, the Board finds 
that a more recent VA psychiatric examination is, therefore, 
indicated.  To this end, VA's duty to assist the veteran 
includes obtaining a thorough and contemporaneous evaluation 
where necessary to reach a decision on the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) [where record 
does not adequately reveal the current state of claimant's 
disability, fulfillment of duty to assist requires 
contemporaneous medical examination, particularly if there is 
no additional medical evidence which adequately addresses the 
level of impairment since a previous examination]; see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination].  
In light of the veteran's testimony of worsening of his PTSD 
symptoms, combined with clinical evidence that his PTSD with 
MDD had remained stable since he was last examined by VA in 
August 2005, additional development is required to provide an 
adequate basis for assignment of a current disability 
evaluation. 

Finally, although the veteran is currently ineligible for a 
TDIU rating on a schedular basis because his single service-
connected disability is rated at 50 percent, his entitlement 
to such a rating on an extra-schedular basis must also be 
considered where there is evidence of unemployability by 
reason of a service-connected disability.  See, 38 C.F.R. § 
4.16(b) (2007).  The Board also notes that the issue for 
consideration on remand will be whether the veteran is 
entitled to a higher initial rating under the General Rating 
Formula, and the next highest available rating is 70 percent. 
See, 38 C.F.R. § 4.130 (2007).  If the veteran is deemed 
entitled to such a rating, he will meet the percentage 
requirement for a TDIU on a schedular basis.  
See 38 C.F.R. § 4.16(a).

Given these facts, the Board finds that the claim for a TDIU 
is inextricably intertwined with the claim for an initial 
rating in excess of 50 percent for PTSD and MDD, and the 
claims should be considered together.  See Parker v. Brown, 
7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (issues are "inextricably intertwined" when a 
decision on one issue would have a "significant impact" on a 
veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and private, who have 
treated him for his PTSD with MDD since 
October 2006.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.

2.  Schedule the veteran for a VA 
psychiatric examination to assess the 
current severity of his service-
connected PTSD with MDD.  All indicated 
tests and studies are to be performed.  
Prior to the examination, it is 
imperative that the veteran's claims 
file, along with his vocational 
rehabilitation folder, are made 
available to the psychiatrist or 
psychologist for review.  A notation to 
the effect that a records review took 
place should be included in the report 
of the examiner.

The examiner should report a multi-
axial diagnosis identifying all current 
psychiatric disorders, and offer an 
opinion of the extent to which the 
veteran's service-connected PTSD 
results in social and occupational 
impairment.  The multi-axial assessment 
should also include a thorough 
discussion of Axis IV (psychosocial and 
environmental problems) and Axis V (GAF 
score), with an explanation of the 
numeric code assigned.

The report should also include an 
opinion and discussion regarding the 
severity or duration of the PTSD with 
MDD symptoms.  To the extent that any 
unrelated mental disabilities are 
present, the examiner should attempt to 
differentiate symptomatology 
attributable to those disabilities or 
to the service connected PTSD with MDD. 
Any opinion expressed must be 
accompanied by a complete rationale.

If possible, in the opinion provided, 
the examiner is requested to indicate 
which of the following (a), (b), or (c) 
best describes the current degree of 
impairment caused solely by the 
service-connected PTSD with MDD.

(a) Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short-and long-
term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and 
maintaining effective work and social 
relationships; or,

(b) Occupational and social impairment 
with deficiencies in most areas, such 
as work, school, family relations, 
judgment, thinking, mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near- continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); and the inability to 
establish and maintain effective 
relationships; or,

(c) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes 
or communication; persistent delusions 
or hallucinations; gross inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability 
to perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names of 
close relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007). 

3.  Thereafter, readjudicate the claim of 
entitlement to an initial evaluation in 
excess of 50 percent for the veteran's 
service-connected PTSD with MDD.  
Consideration should be given to the 
possibility of "staged" ratings 
throughout the duration of the appeal.  
See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  If the maximum benefit 
sought remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case, and 
an adequate time to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate review.

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claims.  
the appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board takes this opportunity to advise the appellant that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The appellant is also advised that failure 
to report for any scheduled examination may result in the 
denial of his claims. 
38 C.F.R. § 3.655 (2007).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CHERYL L MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



